DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-6, 9-21, 23-32 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claims as amended 5/18/2022. Specifically, the prior art fails to teach receiving “an indication of a frequency domain indexing configuration for a relative reference point for a communication, wherein the triggering event includes a handover” and “determining the relative reference point based at least on the indication of the frequency domain indexing configuration, on a start of control resource set in response to the component carrier including the SS/PBCH block, and on an absolute reference point in response to the component carrier not including the SS/PBCH block” in combination with the other limitations of the claimed invention.
Huawei (“On NR-PDCCH structure” as cited in Applicant’s IDS filed 7/12/2019) shows two cases on pages 4-5 in which a reference point is determined in a case where there is a SS/PBCH block and a case without this block which corresponds to the two cases claimed by Applicant. However there is no recitation of “an indication of a frequency domain indexing configuration for a relative reference point for a communication, wherein the triggering event includes a handover” that causes this determination of the presence of the SS/PBCH block to occur. Jin et al. (“Jin”) (US 20190149421 A1) teaches sending frequency domain indexing configuration in response to a handover [¶0177] and Song et al. (“Song”) (US 20200236638 A1) teaches sending frequency domain indexing configuration in response to a handover [¶0174] but these are not the same as the indexing information claimed and there is no “determining the relative reference point based at least on the indication of the frequency domain indexing configuration, on a start of control resource set in response to the component carrier including the SS/PBCH block, and on an absolute reference point in response to the component carrier not including the SS/PBCH block” afterward. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478